If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                               COURT OF APPEALS



BRYAN E. BLOOD,                                                       UNPUBLISHED
                                                                      May 16, 2019
                 Plaintiff-Appellant,

v                                                                     No. 341150
                                                                      Wayne Circuit Court
RICHARD J. SOVIS and ROBERT H. TUCKER,                                LC No. 17-003499-NI

                 Defendants,

and

SAFECO INSURANCE COMPANY OF
AMERICA,

                 Defendant-Appellee.


Before: REDFORD, P.J., and MARKEY and K. F. KELLY, JJ.

PER CURIAM.

       Plaintiff, Bryan E. Blood, appeals by right an order granting summary disposition in
favor of defendant, Safeco Insurance Company of America (Safeco),1 pursuant to MCR
2.116(C)(8) and (10). We affirm.

       This case involves an automobile accident that occurred in May 2013 involving cars
driven by plaintiff and defendant Tucker. The vehicle Tucker was driving was owned by
defendant Sovis. The accident allegedly happened when Tucker failed to yield at an intersection
and collided with plaintiff, causing plaintiff to suffer various injuries. Plaintiff had a no-fault
policy with Safeco, and the policy contained an uninsured motorist (UM) provision. The UM
provision stated that Safeco would “pay damages which an insured is legally entitled to recover
from the owner or operator of an uninsured motor vehicle because of bodily injury . . . .”


1
    Plaintiff stipulated below to the dismissal of defendants Richard J. Sovis and Robert H. Tucker.



                                                  -1-
Plaintiff’s policy contained a definition of “uninsured motor vehicle.” As relevant to the instant
case, the definition included motor vehicles “[t]o which a bodily injury liability bond or policy
applies at the time of the accident but the bonding or insuring company . . . denies coverage[.]”
(Emphasis added.) At the time of the accident, Sovis had an insurance policy covering the
vehicle driven by Tucker that was issued by AAA Auto Insurance (AAA). The existence of this
policy, however, was unknown to plaintiff and Safeco up until the filing of the present action
against Sovis, Tucker, and Safeco. By the time suit was commenced, the statutory period of
limitations for plaintiff’s third-party claims against Sovis and Tucker had expired. AAA,
commensurate with its duty to defend under its policy covering Sovis’s vehicle, retained counsel
to defend Sovis and Tucker against plaintiff’s complaint, and counsel moved to summarily
dismiss plaintiff’s suit based on expiration of the period of limitations. The motion prompted the
stipulation to dismiss Sovis and Tucker. Subsequently, with respect to remaining defendant
Safeco, the trial court granted summary disposition in favor of Safeco on plaintiff’s UM claim,
concluding that Sovis’s vehicle was not uninsured.

        This Court reviews de novo a trial court’s ruling on a motion for summary disposition.
Loweke v Ann Arbor Ceiling & Partition Co, LLC, 489 Mich. 157, 162; 809 NW2d 553 (2011).
Similarly, a trial court’s application of the doctrine of equitable estoppel is reviewed de novo on
appeal. Sylvan Twp v City Of Chelsea, 313 Mich. App. 305, 315-316; 882 NW2d 545 (2015).
“Uninsured motorist coverage is optional—it is not compulsory coverage mandated by the no-
fault act.” Rory v Continental Ins Co, 473 Mich. 457, 465; 703 NW2d 23 (2005). Therefore, the
rights and limitations of the coverage are purely contractual and are construed absent reference to
the no-fault act. Id. at 465-466. A fundamental tenet of Michigan jurisprudence is that
unambiguous contracts must be enforced as written, and no additional judicial construction is
permitted. Id. at 468. Contracts are read as a whole, and the terms are given their plain and
ordinary meaning. Scott v Farmers Ins Exch, 266 Mich. App. 557, 561; 702 NW2d 681 (2005).
This Court will not strain to find ambiguity, and ultimately we strive to enforce the agreement
intended by the parties. Id. An ambiguity exists when a contract’s words “may be reasonably
understood in different ways.” Id.

        Plaintiff first argues that he is entitled to recover benefits under the UM provision
because AAA denied coverage with respect to Sovis’s vehicle; therefore, the vehicle was an
uninsured motor vehicle under the Safeco insurance policy. This argument is entirely lacking in
merit. Simply put, AAA did not deny coverage. Indeed, AAA fully complied with its
obligations under its policy regarding Sovis’s vehicle, retaining counsel to defend Sovis and
Tucker, which revealed that AAA was fully prepared to provide indemnification if liability was
established. See Winans v Hartford Accident Indemnity Co, 25 Mich. App. 75, 82-83; 181 NW2d
17 (1970) (insurer denies coverage to an insured when it refuses or fails to provide the protection
contracted for in the insurance policy, such as defending the insured against a claim or satisfying
a judgment). The successful defense and plaintiff’s failure to establish liability did not translate
into a denial of coverage by AAA. Had AAA actually denied coverage under the policy, it
would not have defended Sovis and Tucker. And there is no indication in the record that AAA
denied that it had a duty to cover damages within policy limits if awarded. See Lotoszinski v
State Farm Mut Auto Ins Co, 417 Mich. 1, 12; 331 NW2d 467 (1982) (denial of coverage within
the policy’s language would require a showing that insurer denied duty to indemnify against
damages). Taken to its logical end, plaintiff’s theory would implicate UM provisions every time
alleged tortfeasors, supported by their insurers, avoided liability.

                                                -2-
        Plaintiff’s reliance on Scott is misplaced. In Scott, the plaintiff was injured in a motor
vehicle accident while sitting as a backseat passenger in a car. The driver of that car was a
named insured in a no-fault policy that may have been in effect at the time of the accident but the
insurance policy on the car itself had been allowed to lapse by the vehicle’s owner before the
accident. The plaintiff sought UM benefits under her mother’s insurance policy. Scott, 266
Mich. App. at 558. The trial court rejected the plaintiff’s claim for UM benefits because the
driver of the car supposedly had insurance. Id. at 560. This Court reversed, concluding that a
number of genuine issues of material fact existed, including whether the driver was insured at the
time of the accident, whether the driver’s insurer would deny coverage if a policy were in place,
whether any insurance by the driver solely insured him or additionally the vehicle he was
driving, and whether the driver’s insurance status was even relevant under the UM policy. Id. at
563-565. Here, there is no dispute that there was an insurance policy issued by AAA covering
the vehicle when the accident occurred. It was not an uninsured motor vehicle, and the insurance
status of the driver, Tucker, was not pertinent. Moreover, as explained above, AAA did not deny
coverage. Scott has no relevance. In sum, reversal on this issue is unwarranted.

        Next, plaintiff argues that Safeco was equitably estopped from denying coverage for UM
benefits because it was Safeco’s failure to discover the existence of the AAA insurance policy
that caused plaintiff to lose his cause of action. Effectively, plaintiff wishes to employ the
doctrine of equitable estoppel to expand UM coverage beyond that afforded by the policy by
applying the coverage to an accident involving a fully insured vehicle.

        Our review of the lower court record reveals that the trial court never specifically ruled
on plaintiff’s equitable estoppel argument when deciding Safeco’s motion for summary
disposition. Nevertheless, it is clear under Michigan law that equitable estoppel cannot be used
to compel Safeco to provide UM benefits that were not covered by the insurance policy.

       “The principle of estoppel is an equitable defense that prevents one party to a contract
from enforcing a specific provision contained in the contract.” Morales v Auto-Owners Ins Co,
458 Mich. 288, 295; 582 NW2d 776 (1998). In Ruddock v Detroit Life Ins Co, 209 Mich. 638,
653; 177 N.W. 242 (1920), our Supreme Court explained:

               The cases where the doctrine of waiver, or estoppel, has been applied have
       largely been cases where the insurance companies have relied on a forfeiture of
       the contract, upon breaches of the warranties and conditions to work such
       forfeitures; and in many such cases this court and other courts of last resort have
       held that if the companies have led the other party, to his prejudice, to his
       expense, to understand that such forfeitures, such breaches of warranties and
       conditions, would not be insisted upon, then the companies would be estopped
       from asserting such defenses. But here the defendant makes no claim of forfeiture
       of the contract; on the contrary, it is insisting upon the contract itself, and insisting
       that by its terms it did not insure the deceased when engaged in military services
       in time of war. To apply the doctrine of estoppel and waiver here would make this
       contract of insurance cover a loss it never covered by its terms, to create a liability
       not created by the contract and never assumed by the defendant under the terms of
       the policy. In other words, by invoking the doctrine of estoppel and waiver it is


                                                 -3-
         sought to bring into existence a contract not made by the parties, to create a
         liability contrary to the express provisions of the contract the parties did make.

       The Michigan Supreme Court reaffirmed these principles in Kirschner v Process Design
Assoc, Inc, 459 Mich. 587, 593-594; 592 NW2d 707 (1999).2 Equitable estoppel simply cannot
be applied to broaden Safeco’s UM coverage to cover damages sustained by plaintiff in the
accident that involved Sovis’s insured vehicle. If equitable estoppel is invoked as plaintiff
demands, it would create both a contract that the parties did not agree to and liability contrary to
the contract of insurance.

        Moreover, plaintiff was responsible under the insurance policy to provide evidence that
an uninsured motor vehicle was involved. Although Safeco repeatedly asked plaintiff to submit
the required evidence, Safeco never informed plaintiff that an uninsured motor vehicle was
involved. Further, while Safeco did not locate any pertinent insurance information in its
databases, there is no indication of negligence or intentional misconduct in doing the search, and
plaintiff was ultimately able to identify Sovis for purposes of the suit, quickly discovering that
there was an insurance policy covering his vehicle. Equitable estoppel arises when a party, by
representations, admissions, or silence, negligently or intentionally induces another party to
believe certain facts that are then justifiably relied on by the other party. Conagra, Inc v
Farmers State Bank, 237 Mich. App. 109, 141; 602 NW2d 390 (1999). Plaintiff failed to create
an issue of fact with respect to the elements of equitable estoppel. “Equity will not lend aid to
those who are not diligent in protecting their own rights.” Knight v Northpointe Bank, 300 Mich
App 109, 114; 832 NW2d 439 (2013). This principle clearly fits the facts in this case.

         We affirm. We award taxable costs to Safeco as the prevailing party pursuant to MCR
7.219.

                                                             /s/ James Robert Redford
                                                             /s/ Jane E. Markey
                                                             /s/ Kirsten Frank Kelly




2
  The Kirschner Court did state that “[d]espite the limited applications of waiver and estoppel, in
some instances, courts have applied the doctrines to bring within coverage risks not covered by
the policy,” including where an “insurance company has misrepresented the terms of the policy
to the insured[.]” Kirschner, 459 Mich. at 594. The instant case does not present such a
situation.


                                                -4-